United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2145
Issued: June 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant filed a timely appeal from an August 29, 2011 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP), which denied his claim
for an employment-related injury. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
upper right back, neck and right shoulder conditions in the performance of duty causally related
to factors of his federal employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 29, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 23, 2011 appellant, then a 56-year-old crew leader assistant, filed an
occupational disease claim (Form CA-2) alleging that he developed pain in the upper right back
and right shoulder due to factors of his federal employment, including working on a computer.
He first became aware of his condition on March 17, 2011 and realized it was caused by his
employment that same day. Appellant did not stop work.
Appellant submitted a March 22, 2011 report by Dr. Delbert L. Opie, a chiropractor, who
diagnosed brachial neuritis/radiculitis, not otherwise specified (NOS)/cervical radiculitis,
cervicobachial syndrome (diffuse), nonallopathic lesions of cervical region, myalgia and
myositis. Dr. Opie opined that appellant sustained these conditions while performing his work
duties for the employing establishment.
By letter dated June 13, 2011, OWCP requested additional evidence to support
appellant’s claim and allotted 30 days for submission. Appellant was advised as to the limitation
on chiropractors qualifying as a physician under FECA.
Subsequently, appellant submitted a March 22, 2011 x-ray report, which revealed
moderate degenerative joint disease and degenerative disc disease in the cervical and thoracic
spine.
On March 24, 2011 appellant filed a notice of traumatic injury (Form CA-1) alleging that
he sustained a pinched nerve in his right shoulder and neck due to over-use of a computer while
in the performance of duty on March 17, 2011.
Appellant submitted narrative statements dated March 28 to June 27, 2011 reiterating that
he conducted extensive work on a computer for 6 to 8 hours a day during the week of March 13
to 18, 2011.
In a June 24, 2011 report, Dr. Opie advised that as of April 10, 2011 appellant was able to
do the same type of work he performed at the time of injury.
On June 27, 2011 Dr. Tyrone Hanks, an osteopath specializing in family medicine,
diagnosed neuralgia/myalgia.
Appellant submitted a July 13, 2011 report by Kurt Giles, a physician’s assistant, which
provided notes from an initial evaluation.
A July 15, 2011 x-ray of the right shoulder showed no fracture or subluxation and mild
degenerative changes in the acromioclavicular joint.
A July 15, 2011 x-ray of the thoracic spine revealed no compression fracture and mild
degenerative changes in the mid and lower thoracic spine.
A July 15, 2011 x-ray of the cervical spine showed no fracture or subluxation, mild
degenerative disease at C5-6 and C6-7 and mild degenerative facet disease at C3-7.

2

Appellant also submitted physical therapy notes dated July 15 and 25, 2011.
In an August 18, 2011 report, Dr. Brian D. Belnap, an osteopath Board-certified in pain
medicine and physical medicine and rehabilitation, opined that appellant’s electromyogram
(EMG) and nerve conduction studies were abnormal. He stated that there was electrodiagnostic
evidence of a mild-to-moderate right demyelinating sensory and motor median neuropathy
across the wrist or carpal tunnel syndrome. There was no evidence of radiculopathy or
polyneuropathy. Dr. Belnap reported that clinically it appeared that appellant may have some
radiculitis in his right lower cervical nerve roots and trigger points to the right rhomboids. He
stated that appellant’s neck pain with right radicular arm pain began while doing several hours of
computer work at his job approximately five months prior.
By decision dated August 29, 2011, OWCP acknowledged appellant’s notices of
occupational disease and traumatic injury and accepted them as a single occupational disease
claim. It denied the claim on the grounds that the medical evidence submitted was not sufficient
to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that, an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

employment factors.7 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that he
developed an occupational disease in the performance of duty. The record reflects that he has
right shoulder, cervical and thoracic conditions. Further, appellant’s federal employment
requires extensive use of a computer. However, he did not establish that his conditions are
causally related to the factors of his federal employment.
Appellant submitted a June 27, 2011 report by Dr. Hanks, who diagnosed neuralgia and
myalgia. Dr. Hanks failed to directly address the issue of causal relationship as he did not
provide a rationalized medical opinion explaining how factors of appellant’s federal
employment, such as computer usage, caused or aggravated her neuralgia and myalgia. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 Lacking
thorough medical rationale on the issue of causal relationship, the medical report of Dr. Hanks is
insufficient to establish that appellant sustained an employment-related injury.
On August 18, 2011 Dr. Belnap opined that appellant’s EMG and nerve conduction
studies were abnormal. He noted that there was electrodiagnostic evidence of a mild-tomoderate right demyelinating sensory and motor median neuropathy across the wrist or carpal
tunnel syndrome. Dr. Belnap reported that clinically it appeared that appellant may have some
radiculitis in his right lower cervical nerve roots and trigger points to the right rhomboids. He
stated that appellant’s neck pain with right radicular arm pain began while doing several hours of
computer work at his job approximately five months prior. Dr. Belnap failed to directly address
the issue of causal relationship. He did not provide a rationalized medical opinion explaining
how factors of appellant’s federal employment, such as computer usage, caused or aggravated
the conditions found in diagnostic testing. The Board has held that the mere fact that appellant’s
symptoms arise during a period of employment or produce symptoms revelatory of an
underlying condition does not establish a causal relationship between his condition and his
employment factors.10 Lacking thorough medical rationale on the issue of causal relationship,
the medical reports of Dr. Belnap are insufficient to establish that appellant sustained an
employment-related injury.
The reports of Dr. Opie, a chiropractor, are of no probative medical value. Under FECA
a chiropractor is a physician to the extent that the reimbursable services are limited to treatment
7

See D.N., Docket No. 10-1762 (issued May 10, 2011).

8

See D.E., Docket No. 07-27 (issued April 6, 2007). See also Victor J. Woodhams, 41 ECAB 345 (1989).

9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.11 There is no indication from the reports of Dr. Opie that he diagnosed a subluxation as
demonstrated by x-ray to exist. He is not a physician as defined under FECA and thus his
reports do not constitute competent medical opinion evidence.
The physical therapy notes dated July 15 and 25, 2011 are similarly of no probative value
as physical therapists are not physicians under FECA.12 The July 13, 2011 report by Mr. Giles is
of no probative value as physician’s assistants are not physicians under FECA.13 As such, the
Board finds that appellant did not meet his burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the indicated employment factors, he
failed to meet his burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
developed upper right back, neck and right shoulder conditions in the performance of duty
causally related to factors of his federal employment.

11

20 C.F.R. § 10.311(a). Cf., D.S., Docket No. 09-860 (issued November 2, 2009).

12

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

